        Case 3:20-cv-00110-LRH-EJY Document 32 Filed 05/12/20 Page 1 of 2



 1   Sheri Thome, Esq.
     Nevada Bar No. 08657
 2   WILSON, ELSER, MOSKOWITZ,
 3   EDELMAN & DICKER LLP
     6689 Las Vegas Blvd. South
 4   Suite 200
     Las Vegas, NV 89119
 5   Tel: (702) 727-1400 Fax: (702) 727-1401
     sheri.thome@wilsonelser.com
 6   Attorneys for Plaintiff Noetic Specialty Insurance Company
 7
                                     UNITED STATES DISTRICT COURT
 8
                                            DISTRICT OF NEVADA
 9
     NOETIC SPECIALTY INSURANCE COMPANY, CASE NO:                       3:20-cv-00110-LRH-EJY
10
                              Plaintiff,
11
         v.                                        STIPULATION FOR EXTENSION OF
12                                                 TIME FOR WILLARD DEFENDANTS
     O’MARA LAW FIRM, P.C., a Nevada Professional TO ANSWER COMPLAINT PENDING
13   Corporation; DAVID O’MARA, an individual;     SETTLEMENT DISCUSSIONS
     EDWARD C. WOOLEY and JUDITH WOOLEY,
14   individually and as trustees of the EDWARD C. (FIRST REQUEST)
     WOOLEY and JUDITH WOOLEY INTERVIVOS
15   REVOCABLE TRUST 2000; LARRY J.
     WILLARD, individually and as trustee of the
16   LARRY JAMES WILLARD TRUST FUND;
     OVERLAND DEVELOPMENT CORPORATION,
17   a California Corporation,

18                            Defendants.
              WHEREAS, Plaintiff Noetic Specialty Insurance Company (“Plaintiff”) filed its Complaint
19
     against the Defendants on February 18, 2020.
20

21            WHEREAS, on March 9, 2020, Defendants (a) Larry J. Willard, individually, and Larry J.

22   Willard, as Trustee of the Larry James Willard Trust Fund, and (b) Overland Development

23   Corporation, a California Corporation (collectively, “Willard Defendants”), accepted service of

24   Plaintiff’s Complaint.

25            WHEREAS, the Willard Defendants’ accepted service of the Complaint and the original

26   deadline to answer, or otherwise respond to, Plaintiff’s Complaint was April 23, 2020. (See March 9,

27   2020 Acceptance of Service.)

28

     1599530v.1
                                                 Page 1 of 2
        Case 3:20-cv-00110-LRH-EJY Document 32 Filed 05/12/20 Page 2 of 2




 1           WHEREAS, despite difficult logistical complications due to the Covid-19 pandemic, the

 2   parties have diligently pursued settlement discussions and made substantial progress on a global
 3   settlement in just the past two weeks.
 4           WHEREAS, the Plaintiff has agreed to extend the deadline to respond, or otherwise plead to
 5   its Complaint, up to and including Friday, May 22, 2020, and good cause exists for such a limited
 6   extension of time.
 7           IT IS HEREBY STIPULATED AND AGREED by and between the undersigned, that the
 8   Willard Defendants shall have to and including Friday, May 22, 2020, to answer or otherwise
 9   respond to Plaintiff’s Complaint.
10           IT IS SO STIPULATED:
11
      DATED this 8th day of May, 2020.                 DATED this 8th day of May, 2020.
12
      WILSON, ELSER, MOSKOWITZ,                        ROBERTSON, JOHNSON
13    EDELMAN & DICKER LLP                             MILLER & WILLIAMSON

14    _/s/ Sheri Thome_________________                _/s/ Jonathan Joel Tew________________
      Sheri Thome, Esq.                                Richard D. Williamson, Esq.,
15                                                     Nevada Bar No. 9932
      Nevada Bar No. 08657
      6689 Las Vegas Blvd. South                       Jonathan Joel Tew, Esq.
16                                                     Nevada Bar No. 11874
      Suite 200                                        50 West Liberty Street, Suite 600
17    Las Vegas, NV 89119                              Reno, Nevada 89501
      Attorneys for Plaintiff Noetic Specialty         Attorneys for Larry J. Willard, individually and
18    Insurance Company                                as Trustee of the Larry James Willard Trust
19                                                     Fund and Overland Development Corporation

20                                                ORDER

21                                               IT IS SO ORDERED.

22

23
                                                        _____________________________________
24                                                      UNITED STATES MAGISTRATE JUDGE
25
                                                        DATED: May 12, 2020
26

27
28
     1599530v.1                                  Page 2 of 2
